                Case 20-10343-LSS                Doc 6141         Filed 08/31/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 6050

            CERTIFICATE OF NO OBJECTION REGARDING THE TENTH
         APPLICATION OF HAYNES AND BOONE, LLP FOR ALLOWANCE OF
              COMPENSATION AND REIMBURSEMENT OF EXPENSES
               FOR THE PERIOD FROM MAY 1, 2021 TO JUNE 30, 2021

                  The undersigned hereby certifies that, as of the date hereof, Haynes and Boone, LLP

(“H&B”) has received no answer, objection or other responsive pleading to the Tenth Application of

Haynes and Boone, LLP for Allowance of Compensation and Reimbursement of Expenses for the

Period from May 1, 2021 to June 30, 2021 (the “Application”) (D.I. 6050), filed on August 16, 2021.

                  The undersigned further certifies that H&B has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than August 30, 2021 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 6141     Filed 08/31/21     Page 2 of 2




on April 6, 2020, the Debtors are authorized to pay the amount indicated below without any further

court order.



    (1) Total Fees        (2) Total Expenses           (3) 80% of           Total Debtors are
      Requested               Requested              Requested Fees         Authorized to Pay
                                                                               ( (2) + (3) )

     $732,565.50              $10,028.37               $586,052.40              $596,080.77

                WHEREFORE, H&B respectfully requests that the Application be approved.


Dated: August 31, 2021                       HAYNES AND BOONE, LLP
       Dallas, Texas
                                             /s/ Ernest Martin, Jr._____________
                                             Ernest Martin, Jr.
                                             Partner
                                             2323 Victory Avenue, Suite 700
                                             Dallas, Texas 75219
                                             Telephone: 214.651.5000
                                             Email: Ernest.Martin@haynesboone.com

                                             SPECIAL INSURANCE COUNSEL TO
                                             THE DEBTORS AND DEBTORS IN
                                             POSSESSION
